Case 2:16-cr-00070-JDL Document 69 Filed 03/17/21 Page 1 of 2        PageID #: 352




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

RYAN BENOIT,                          )
                                      )
      Petitioner,                     )
                                      )
                    v.                ) 2:16-cr-00070-JDL-1
                                      ) 2:20-cv-00241-JDL
UNITED STATES OF AMERICA,             )
                                      )
      Defendant.                      )


     ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                    MAGISTRATE JUDGE

      Ryan Benoit has filed a motion under 28 U.S.C.A. § 2255 (West 2021) to vacate,

set aside, or correct his sentence (ECF No. 38). United States Magistrate Judge John

C. Nivison filed his Recommended Decision on Benoit’s motion on February 22, 2021,

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2021) and Rule 8(b) of the Rules

Governing Section 2255 Proceedings (ECF No. 66). Benoit filed a timely objection on

March 9, 2021 (ECF No. 67).

      I have reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record, and have made a de novo determination of

all matters adjudicated by the Magistrate Judge’s Recommended Decision. I concur

with the recommendations of the United States Magistrate Judge for the reasons set

forth in his Recommended Decision, and determine that no further proceeding is

necessary.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge (ECF No. 66) is hereby ACCEPTED, and Benoit’s motion (ECF No. 38) is
Case 2:16-cr-00070-JDL Document 69 Filed 03/17/21 Page 2 of 2          PageID #: 353




DISMISSED. It is further ORDERED that no certificate of appealability should

issue in the event that Benoit files a notice of appeal because there is no substantial

showing of the denial of a constitutional right within the meaning of 28 U.S.C.A. §

2253(c)(2).



      SO ORDERED.

      Dated this 17th day of March, 2021


                                                      /s/ JON D. LEVY
                                                CHIEF U.S. DISTRICT JUDGE




                                          2
